DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “T-shaped tool having a rod-like handle and a coupler” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
Claim 1 recites “A retractable ladder assembly mounted to a wall below an enclosure”; examiner points out that this recitation passively recites and requires the “wall” as well as the “enclosure”; if this is not the applicant’s intention, applicant is advised to use language such as “A retractable ladder assembly configured to be mounted to a wall below an enclosure …”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said sidewalls" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 9 recites “said side rails”; this limitation raises indefiniteness because it is not clear which of the upper or lower frames side rails is being 
Claim 9 recites “a T-shaped tool having a rod-like handle and a coupler which is engageable with the upper frame for pulling the upper frame toward and through the enclosure”; in addition to the clarity issues arising from the fact that this recitation is not illustrated in the drawings, this recitation also causes indefiniteness since it is not clear what constitutes “a rod-like” object. In other words the objects that can be “like” a rod can be a wide range which makes the claim unduly broad.   The phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 15 recites “each said second structure of said side rails of said lower frame each comprise a projecting member and each said second structure of each distal end of said upper frame comprise forms a generally complementary cavity which receives a said projection”; there appears to be a mis-print in line 3 of the claim since the upper frame includes the first not the second structure. The claim will be examined as if it recites “first structure” instead of second in line 3.
Claim 18 depends from claim 13; however, due to the fact that claim 13 recites almost the same subject matter in claim 18 and due to the allocation of claim 18 it will currently be examined as if it depends from claim 17 which the examiner believes was applicant’s intention. In addition, in line 4, does applicant mean to refer to “the
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, US (236044) in view of Stillman, US (3491853), in further view of Keigher, US (4531613) and further in view of Dondurur, US (2012/0261214).
In regards to claim 1 Krause discloses:
A retractable ladder assembly (Figs 1, 2 & 3) mounted to a wall (building; fig. 2) below an enclosure (one of the rooms of the building) for a mechanical closure device (intended use; where one of the rooms could be a mechanical room) comprising: a lower frame (bottom ladder; see annotated drawings) and an upper frame (top ladder; see annotated drawings) each having two parallel side rails (ladder stiles shown in fig. 1) extending from a proximal end to a distal end (top and bottom ends of the ladders respectively) along and spaced apart from the wall (fig. 2), a plurality of rungs (rungs shown in fig. 1) disposed between said side rails (fig. 1); said lower frame having a plurality of adjustable bracket assemblies (B, a; adjustable where they can be mounted at any point along the ladder) mounted to (when interpreted with the broadest reasonable interpretation, a first element can be "mounted to" a second element by way 

    PNG
    media_image1.png
    813
    544
    media_image1.png
    Greyscale

	In regards to claim 1 Krause does not disclose a channel member attached to each of said sidewalls; wherein said channel members attached to said lower frame 
	However, Stillman teaches a channel member (b’; fig. 4) attached to each of said sidewalls (sidewalls/flange members 12 of each ladder L); wherein said channel members attached to said lower frame (likened to right hand side ladder L; fig. 4) protrude in one direction, said channel members attached to said upper frame (likened to left hand side ladder L; fig. 4) protrude towards an opposite direction, and said channel members of said upper frame and said channel members of said lower frame to retain said upper frame to said lower frame (as shown in in fig. 4).

    PNG
    media_image2.png
    205
    387
    media_image2.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the channels of the ladders taught by Stillman onto the lower and upper frames of Krause for their predictable function of establishing a slidable engagement between the two frames while helps slide the upper frame with respect to the lower in addition to ensure engagement between the frame which prevents the unintentional dropping or separation of the frames during extending/retracting. The modification of the Krause reference with 
	In regards to claim 1 Krause and Stillman do not teach a peg projecting towards the enclosure from said proximal end of each of said side rails; said upper frame having a pocket complementary to said peg at said distal end of each of said side rails. 
	However, Keigher teaches a peg (23; fig. 2) projecting towards the enclosure (upwards) from said proximal end (top end of 4) of each of said side rails (21); said upper frame having a pocket (25) complementary to said peg (as shown in fig. 2) at said distal end of each of said side rails; in an extended position (fig. 2) each said peg mates with each said pocket to support said upper frame on said lower frame in a generally upright position (fig. 2 and excerpt below; Col 3; LL 16-18).

    PNG
    media_image3.png
    128
    604
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    491
    218
    media_image4.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the peg and pocket protocol taught by Keigher onto the lower and upper frames of Krause respectively for their predictable function of securing the upper frame to the lower frame via a positive interference attachment while in use to prevent slippage and to provide the maximum usage of the full length of both frame. 
	In regards to claim 1 Krause, Stillman and Keigher do not teach a link member rotatably secured to said upper frame; said link member fastens to an anchor within the enclosure.
	However, Dondurur teaches a link member (78a; fig. 7) rotatably secured (as shown in 7 in clear and phantom positions of 78a) to said upper frame (equivalent to 14b); said link member fastens to an anchor within the enclosure (in the manner shown in fig. 1).

    PNG
    media_image5.png
    615
    563
    media_image5.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the link member taught by Dondurur onto the upper frame of Krause for its predictable function of securing the top end of the upper frame to the structure.
	 In regards to claim 3 Dondurur teaches a pin (86a) that fastens said link member to the anchor (as shown in figs. 1 & 7).
	Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, Stillman, Keigher and Dondurur as applied to claim 1 above, and further in view of Mullins, US (9500029).
In regards to claim 2 Krause, Stillman, Keigher and Dondurur do not teach a frame extension.


    PNG
    media_image6.png
    545
    489
    media_image6.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the frame extension taught by Mullins onto the upper frame of Krause to provide the worker an added length to the frame to allow for reaching an extra few feet in elevation. 
	In regards to claim 7 Mullins teaches said frame extension (26) further comprises a pair of side walls (28s) and at least one rung (32).
	In regards to claim 8 Mullins teaches said frame extension is fixed in the expanded position (fig. 12) by a pin (46) that engages the upper frame (equivalent to 50).
4 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Stillman, Keigher and Dondurur as applied to claim 1 above, and further in view of Hess, US (2014/0041965).
In regards to claim 4 Krause, Stillman, Keigher and Dondurur do not teach each adjustable bracket assembly comprises a strut that slides into a slotted sleeve, and said strut defines at least one hole which receives a fastener to secure the strut within the slotted sleeve.
However, Hess teaches each adjustable bracket assembly comprises a strut (150; fig. 6) that slides into a slotted sleeve (148), and said strut defines at least one hole (210) which receives a fastener (212) to secure the strut within the slotted sleeve (as shown in fig. 6; reproduced below).

    PNG
    media_image7.png
    598
    661
    media_image7.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to substitute the adjustable . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Stillman, Keigher and Dondurur as applied to claim 1 above, and further in view of Davis, US (4607726).
In regards to claim 6 Krause, Stillman, Keigher and Dondurur do not teach an appendage which further comprises a stop mounted to the lower frame and providing a vertical limit for the upper frame to rest against in the retracted position.
However, Davis teaches an appendage (28) which further comprises a stop (notch 55 in bracket 26) mounted to the lower frame (equivalent to 30) and providing a vertical limit for the upper frame to rest against in the retracted position (as shown in fig. 1 reproduced below).

    PNG
    media_image8.png
    661
    510
    media_image8.png
    Greyscale

. 
Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, US (236044) in view of Keigher, US (4531613) and further in view of Dondurur, US (2012/0261214).
In regards to claim 10 Krause discloses:
A retractable ladder assembly (Figs 1, 2 & 3) for use in an enclosure (one of the rooms of the building) that accommodates a mechanical closure device (intended use; where one of the rooms could be a mechanical room), comprising: a lower frame (bottom ladder; see annotated drawings) permanently fixable to a wall (via bracket B) below the enclosure having a plurality of side rails (ladder stiles shown in fig. 1) extending from a proximal end (top end) to a distal end (bottom end) and a plurality of rungs (fig. 1) extending between said side rails; and an upper frame (top ladder; see annotated drawings) having a plurality of side rails (ladder stiles shown in fig. 1) extending from a proximal end (top end) to a distal end (bottom end), a plurality of rungs (fig. 1) extending between said side rails (fig. 1).

    PNG
    media_image1.png
    813
    544
    media_image1.png
    Greyscale

In regards to claim 10 Krause does not disclose a first structure complementary to a second structure of each proximal end of said side rails of said lower frame, wherein in an extended position, each said first structure of said side rails of said upper frame releasably engages each of said second structure of each of said first proximal end of said side rails of said lower frame to support said upper frame on said lower frame. 
	However, Keigher teaches each distal end of said upper frame having a first structure (25) complementary to a second structure (23) of each proximal end of said side rails of said lower frame, wherein in an extended position (fig. 2), each said first structure of said side rails of said upper frame releasably engages each of said second structure of each of said first proximal end of said side rails of said lower frame to 

    PNG
    media_image3.png
    128
    604
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    491
    218
    media_image4.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the first and second structure protocol taught by Keigher onto the lower and upper frames of Krause respectively for their predictable function of securing the upper frame to the lower frame via a positive interference attachment while in use to prevent slippage and to provide the maximum usage of the full length of both frame. 

	However, Dondurur teaches a link member (78a; fig. 7) pivotally mounted to the upper frame (as shown in 7 in clear and phantom positions of 78a) and said link member is engageable to an anchor within the enclosure to define a stable installed state (in the manner shown in fig. 1).

    PNG
    media_image5.png
    615
    563
    media_image5.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the link member taught by Dondurur onto the upper frame of Krause for its predictable function of securing the top end of the upper frame to the structure.
	In regards to claim 11 Krause, Keigher and Dondurur do not teach said upper frame is made from aluminum and said lower frame is made from stainless steel. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use aluminum and stainless steel for the manufacturing of the upper and 
	In regards to claim 12 Dondurur teaches a pin (86a) secures said link member to the anchor (as shown in figs. 1 & 7).
	In regards to claim 15 Keigher teaches each said second structure (23) of said side rails of said lower frame each comprise a projecting member (23; fig. 2) and each said second [first] structure (25) of each distal end of said upper frame comprise forms a generally complementary cavity (25; fig. 2) which receives a said projection.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Keigher and Dondurur as applied to claim 10 above, and further in view of Hess, US (2014/0041965).
In regards to claim 13 Krause, Keigher and Dondurur do not teach a plurality of adjustable bracket assemblies, each comprising a strut that slides into a slotted sleeve.

 
    PNG
    media_image7.png
    598
    661
    media_image7.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to substitute the adjustable bracket assembly of Krause with the adjustable bracket assembly taught by Hess, for the predictable and clear advantages provided by the adjustable bracket assembly of Hess i.e. provide adjustable length via placement of strut 150 in addition to the angle adjustability via apertures 194 at bracket 168 as shown in fig. 6 reproduced above. 
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Keigher and Dondurur as applied to claim 10 above, and further in view of Mullins, US (9500029).
In regards to claim 14 Krause, Keigher and Dondurur do not teach a frame extension.


    PNG
    media_image6.png
    545
    489
    media_image6.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the frame extension taught by Mullins onto the upper frame of Krause to provide the worker an added length to the frame to allow for reaching an extra few feet in elevation. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, US (236044) in view of Stillman, US (3491853), in further view of Keigher, US (4531613) and further in view of Dondurur, US (2012/0261214).
In regards to claim 17 Krause discloses:
	A retractable ladder assembly (Figs 1, 2 & 3) for use in an enclosure (one of the rooms of the building) that accommodates a mechanical closure device (intended use; where one of the rooms could be a mechanical room), comprising: a lower frame 

    PNG
    media_image1.png
    813
    544
    media_image1.png
    Greyscale


In regards to claim 17 Krause does not disclose retainer structures extending from the lower frame and the upper frame to laterally retain the lower frame and the upper frame in a retracted position and permit sliding movement of said upper frame to 
	However, Stillman teaches retainer structures (b’; fig. 4) extending from the lower frame and the upper frame to laterally retain the lower frame and the upper frame in a retracted position (fig. 4) and permit sliding movement of said upper frame to an extended position; wherein said upper frame is slidably movable to the extended position.

    PNG
    media_image2.png
    205
    387
    media_image2.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the retainer structures of the ladders taught by Stillman onto the lower and upper frames of Krause for their predictable function of establishing a slidable engagement between the two frames while helps slide the upper frame with respect to the lower in addition to ensure engagement between the frame which prevents the unintentional dropping or separation of the frames during extending/retracting. The modification of the Krause reference with Stillman will consequently have one channel protrude away from the wall, while the other protrude towards the wall as recited in claim 17.

	However, Keigher teaches the distal ends of said upper frame having a structure (25) complementary to the proximal ends of said side rails of said lower frame (23); said structures of said side rails of said upper frame releasably engage the proximal ends of said side rails of said lower frame to support said upper frame on said lower frame in a generally upright orientation (fig. 2).

    PNG
    media_image3.png
    128
    604
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    491
    218
    media_image4.png
    Greyscale


	In regards to claim 17 Krause, Stillman and Keigher do not teach a link member rotatably secured to said upper frame; said link member fastens to an anchor within the enclosure.
	However, Dondurur teaches a link member (78a; fig. 7) rotatably mounted to said upper frame between the proximal end and the distal end (fig. 7) said link member is engageable to an anchor (in the manner shown in fig. 1) within the enclosure to define a stable extended ladder assembly.

    PNG
    media_image5.png
    615
    563
    media_image5.png
    Greyscale


	In regard to claim 20 Stillman teaches said structures of said side rails of said lower frame each comprise a projecting member (b’; fig. 4) and the upper frame side rails have a structure (b’; fig. 4) which forms a generally complementary cavity which receives a said projecting structure (as shown in fig. 4).
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Stillman, Keigher and Dondurur as applied to claim 17 (instead of 13 per clarification above) above, and further in view of Hess, US (2014/0041965).
In regards to claim 18 Krause, Stillman, Keigher and Dondurur do not teach a plurality of adjustable bracket assemblies, each comprising a strut that slides into a slotted sleeve.
However, Hess teaches a plurality of adjustable bracket assemblies (fig. 6), each comprising a strut (150) that slides into a slotted sleeve (148) and is securable therewith.

    PNG
    media_image7.png
    598
    661
    media_image7.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to substitute the adjustable bracket assembly of Krause with the adjustable bracket assembly taught by Hess, for the predictable and clear advantages provided by the adjustable bracket assembly of Hess i.e. provide adjustable length via placement of strut 150 in addition to the angle adjustability via apertures 194 at bracket 168 as shown in fig. 6 reproduced above. 
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Stillman, Keigher and Dondurur as applied to claim 17 above, and further in view of Mullins, US (9500029).
In regards to claim 19 Krause, Stillman, Keigher and Dondurur do not teach a frame extension.
However, Mullins teaches a frame extension (extension assembly 26; fig. 12; below) that slides within said upper frame (equivalent to 50) and comprises a pair of side walls (28s) and at least one rung (32).

    PNG
    media_image6.png
    545
    489
    media_image6.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the frame extension taught by Mullins onto the upper frame of Krause to provide the worker an added length to the frame to allow for reaching an extra few feet in elevation. 

Allowable Subject Matter
Claims 5, 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANIEL P CAHN/           Primary Examiner, Art Unit 3634